Title: To George Washington from John Aylett, 1 January 1774
From: Aylett, John
To: Washington, George



Dear Sir
1774 January 1

There is a deed of gift from your Lady, for several Slaves, to her Brother Bartholomew Dandridge, in Trust, for the Joint use

of her decd Sister and her Sister Aylett, recorded in new Kent county court. The deed expresses the Slaves were alloted to her, by her Brother W. Dandridge, as, and for a proportionable, or Childs part, of the value of the Slaves, of Colo. Dandridges estate. I shall be very much obliged to you, to inform me, whether the Slaves, said to be alloted, were ever delivered, to Mrs Washington: by whom the allotment was made, and whether, if it was not made by her Bror William, he ever assented to it.
Betsy Joins me in love to your Lady self & Mr Custis—and am Dr Sir Your most obedt Servt

John Aylett


P.S. direct to me at Colo. Bassetts. J.A.

